82 N.Y.2d 773 (1993)
The People of the State of New York, Respondent,
v.
Joseph Adams, Appellant.
Court of Appeals of the State of New York.
Submitted September 7, 1993.
Decided October 7, 1993.
Motion for an extension of the time within which to apply for permission to appeal pursuant to CPL 460.20 dismissed upon the ground that no application for leave to appeal pursuant to CPL 460.20 will lie from the order of the Appellate Division denying an application for a writ of error coram nobis (CPL 450.90).